828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert C. BURGESS, Plaintiff-Appellant,v.EQUILINK CORPORATION, Brown Group Recreation Products, Inc.,King-Seeley Thermos Company, Winning Ways, Inc.,William Iselin Co., Inc., Defendants-Appellees,The Colgate Palmolive Company, Medalist Industries, Inc.,Bike Athletic Company, Defendants.
No. 87-3031
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1987.Decided August 18, 1987.

Albert C. Burgess, appellant pro se.
Francis Marion Fletcher, Jr., Harkey, Fletcher, Lambeth & Nystrom, for appellees Equilink, Winning Ways, William Iselin Co., Colgate Palmolive, Medalist Industries and Bike Athletic.
Dan T. Coenen, Robinson, Bradshaw & Hinson, PA, for appellee Brown Group Recreation.
John Malcolm Murchison, Jr., Kennedy, Covington, Lobdell & Hickman, for appellee King-Seeley Thermos.
Before K.K. HALL, JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying leave to amend and dismissing plaintiff's complaint as time-barred is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Burgess v. Equilink Corporation, C/A No. 86-455-P (W.D.N.C., Feb. 5, 1987).


2
AFFIRMED.